                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                           1:21-cv-0059-MR-WCM

RACHEL HOWALD,                                 )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )
                                               )                 ORDER
BEN LIPPEN SCHOOL, an Assumed                  )
Business Name For Columbia                     )
International University (Formerly                   )
Known As Columbia Bible College), and )
PAMELA KAYE HERRINGTON,               )
                                      )
                                      )
           Defendants.                )
_____________________________________ )

           This matter is before the Court on Defendant Ben Lippen School’s

Motion to Transfer Venue (“Motion to Transfer”). Docs. 17 & 18. The issues

have been fully briefed and the Motion to Transfer is ripe for ruling.

     I.      Procedural Background

           On or about January 15, 2021, Plaintiff filed her Complaint in the

General Court of Justice of Buncombe County, North Carolina. Doc. 1-1.

           On February 26, 2021, Defendant Ben Lippen School (“the School”)

removed the case based on diversity jurisdiction. Doc. 1.

           On March 31, 2021, the School filed its Answer. Doc. 16. The School also

filed the Motion to Transfer and a supporting memorandum. Docs. 17 & 18.


                                           1

          Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 1 of 18
         Plaintiff responded and the School replied. Docs. 21 & 22.

         On May 26, 2021, the undersigned conducted a status conference and set

a deadline of June 21, 2021 for Defendant Pamela Kaye Herrington

(“Herrington”) to respond to the Motion to Transfer.

         On June 21, 2021, Herrington filed her Answer to Plaintiff’s Complaint

and also responded in opposition to the Motion to Transfer. Docs. 29 & 30.

         The School subsequently replied. Doc. 31.

   II.      Factual Background

         The following is a summary of the relevant factual allegations set forth

in Plaintiff’s Complaint:

         Ben Lippen School is an assumed name for Columbia International

University (formerly known as Columbia Bible College), which is a corporation

organized and existing under the laws of the State of South Carolina, with its

principal place of business in Columbia, South Carolina. Doc. 1-1 at ¶ 2.

         At all relevant times, the School conducted business in the State of North

Carolina and was located in Buncombe County, North Carolina. Id. at ¶ 3.

         Herrington currently resides in Lufkin, Texas, but at all relevant times

was a citizen and resident of Buncombe County, North Carolina. Id. at ¶ 1.

         While it operated in North Carolina, the School offered boarding and day

school programs, with on-site dormitories for boarding students and for day

students on an as-needed basis. Id. at ¶ 7.

                                          2

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 2 of 18
      The School hired Herrington in 1982 as a teacher and coach and

employed her until 1988. Id. at ¶ ¶ 18 – 19.

      Plaintiff alleges that between 1986 and 1988 Herrington abused female

students, including sexually. Id. This alleged pattern of conduct included using

her position to befriend female students and then engage in sexual misconduct

against some of them. Id. at ¶ 24.

      Plaintiff alleges that during this time, Herrington “targeted, groomed,

and eventually sexually victimized” Plaintiff, who was 16 years old when she

first met Herrington. Id. at ¶ 26.

      Plaintiff alleges that Herrington’s abuse became more sexual in nature

during the 1987 volleyball season. Id. at ¶ 33. Plaintiff alleges that Herrington

subsequently committed acts of abuse on School property, including in

Herrington’s faculty apartment which was located in a dormitory, during off-

campus trips that Herrington chaperoned, and in Plaintiff’s own home. Id. at

¶¶ 38, 40 – 41, 43 – 44.

      Plaintiff alleges that the School knew of Herrington’s ability to have

unsupervised access to student dorm rooms and knew that Herrington spent a

lot of time alone with students but that it failed to take measures that would

have prevented or minimized Herrington’s opportunities to abuse students. Id.

at ¶ 46. Plaintiff also alleges that the School did not have any abuse reporting



                                        3

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 3 of 18
protocols in place, which minimized Plaintiff’s opportunity to report

Herrington’s abuse to the School or the authorities. Id. at ¶ 47.

   III.    Analysis

      In the Motion to Transfer, the School argues that this matter should be

transferred, pursuant to 28 U.S.C. § 1404(a), to the Columbia Division of the

United States District Court for the District of South Carolina.

      “In a motion brought pursuant to § 1404(a), the moving party bears the

burden of establishing (1) that the plaintiff could have brought the case in the

transferee district and (2) that transfer would make the litigation more

convenient for the parties and for the witnesses, and would advance justice.”

Windy City Innovations, LLC v. Microsoft Corp., No. 1:15-CV-00103-GCM,

2016 WL 1048069, at *2 (W.D.N.C. Mar. 16, 2016).

      A.     District Where the Matter Might Have Been Brought

      The first prong of the analysis here requires a determination of whether

the District of South Carolina qualifies as a “district . . . where the matter

might have been brought.” 28 U.S.C. § 1404(a).

      Plaintiff and Herrington argue that the case could not have been brought

in the District of South Carolina because a federal court in that forum would

not have personal jurisdiction over Herrington. Doc. 21 at 3; Doc. 30 at 2. The

School contends that personal jurisdiction over Herrington would exist as a

result of Herrington’s relationship with the School. Doc. 31 at 7.

                                       4

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 4 of 18
      When considering personal jurisdiction, a court first determines whether

the state’s long arm statute would authorize the exercise of personal

jurisdiction over a defendant, and second whether the exercise of jurisdiction

“does not overstep the bounds of the Constitution.” Anita's N.M. Style Mexican

Food, Inc. v. Anita's Mexican Foods Corp., 201 F.3d 314, 317 (4th Cir. 2000)

(citation omitted). Because “the scope of South Carolina’s long-arm statute is

coextensive with the Due Process Clause,” the Court here may “proceed

directly to the constitutional analysis.” ESAB Grp., Inc. v. Zurich Ins. PLC, 685

F.3d 376, 391 (4th Cir. 2012).

      The Fourth Circuit has synthesized the constitutional due process

analysis into a three-part test that considers: “(1) the extent to which the

defendant purposefully availed itself of the privilege of conducting activities in

the State; (2) whether the plaintiffs' claims arise out of those activities directed

at the State; and (3) whether the exercise of personal jurisdiction would be

constitutionally reasonable.” Consulting Engineers Corp. v. Geometric Ltd.,

561 F.3d 273, 278 (4th Cir. 2009).

      Courts have considered a variety of “nonexclusive factors” in

determining whether a defendant meets the purposeful availment requirement

of the first prong. See Consulting Engineers Corp., 561 F.3d at 278. Specifically

here, the School relies on whether the defendant conducted business, engaged

in long-term business activities, and performed contractual duties in the

                                         5

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 5 of 18
forum. Id. The School contends that because Herrington “reached into South

Carolina to attain a job with a South Carolina based employer, engaged in

significant, long-term relationships with that South Carolina employer, and

was subject to policies that CBC formulated in South Carolina,” she had more

than “minimum contacts” with South Carolina. Doc. 31 at 7.

      Plaintiff argues that there is no theory under which a South Carolina

federal court could exercise personal jurisdiction over Herrington and that the

School has failed to meet its burden of proof on this point. Doc. 21 at 5. Plaintiff

contends that Herrington’s employment with the School took place in North

Carolina, id. at 4; doc. 17 at 2 – 3, Herrington’s alleged conduct did not occur

in South Carolina, doc. 21 at 5, and Herrington did not conduct business or

perform any contractual obligations in South Carolina, id.

      In support of its argument, the School relies on authorities discussing

the fiduciary shield doctrine and the exercise of personal jurisdiction over an

out of state corporate agent. See Doc. 22 at 6-8; See also Doc. 31 at 5-7. This

line of cases stems from Columbia Briargate Co. v. First Nat’l Bank, 713 F.2d

1052 (4th Cir. 1983), in which the Fourth Circuit stated:

      [W]hen a non-resident corporate agent is sued for a tort committed
      by him in his corporate capacity in the forum state in which service
      is made upon him without the forum . . . he is properly subject to
      the jurisdiction of the forum court . . . . On the other hand, if the
      claim against the corporate agent rests on nothing more than that
      he is an officer or employee of the non-resident corporation and if
      any connection he had with the commission of the tort occurred

                                         6

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 6 of 18
      without the forum state, we agree that, under sound due process
      principles, the nexus between the corporate agent and the forum
      state is too tenuous to support jurisdiction over the agent
      personally . . . .

Briargate, 713 F.2d at 1064-65.

      Courts within the District of South Carolina have reached various

conclusions concerning the interpretation and application of Briargate. See

Rice v. M-E-C Co., No. 2:17-CV-1274-PMD, 2017 WL 4812590 (D.S.C. Oct. 25,

2017); Companion Prop. & Cas. Ins. Co. v. U.S. Bank Nat’l Ass’n, No. 3:15-cv-

01300-JMC, 2016 WL 6781057 (D.S.C. Nov. 16, 2016); Magic Toyota v. Se.

Toyota Distribs., Inc., 784 F.Supp. 306 (D.S.C. 1992).

      In this case, the majority of the wrongful conduct by Defendants and

harm to Plaintiff is alleged to have occurred in North Carolina, not in South

Carolina. Further, in its Answer, the School contends that, to the extent she

engaged in the misconduct alleged in the Complaint, Herrington was acting

outside the course and scope of her duties to the School. Doc 16 at 9-10.

      Therefore, it is not clear that a district court in South Carolina would

have personal jurisdiction over Herrington.

      B. Convenience of the Parties and Witnesses

      Under the second prong of the 1404(a) analysis, the moving party must

show “(1) more than a bare balance of convenience in [its] favor and (2) that a

transfer does more than merely shift the inconvenience.” Datasouth Comput.


                                       7

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 7 of 18
Corp. v. Three Dimensional Tech., Inc., 719 F. Supp. 446, 451 (W.D.N.C. 1989)

(alteration added) (quotation omitted). In that regard, the following factors are

considered:

      (1) The plaintiff’s initial choice of forum;

      (2) The residence of the parties;

      (3) The relative ease of access of proof;

      (4) The availability of compulsory process for attendance of witnesses

      and the costs of obtaining attendance of willing witnesses;

      (5) The possibility of a view;

      (6) The enforceability of a judgment, if obtained;

      (7) The relative advantages and obstacles to a fair trial;

      (8) Other practical problems that make a trial easy, expeditious, and

      inexpensive;

      (9) The administrative difficulties of court congestion;

      (10) The interest in having localized controversies settled at home and

      the appropriateness in having the trial of a diversity case in a forum that

      is at home with the state law that must govern the action; and

      (11) The avoidance of unnecessary problems with conflict of laws.

Wiener v. AXA Equitable Life Ins. Co. LLC, No. 3:18-CV-106-RJC-DSC, 2018

WL 3398161, at *2 (W.D.N.C. July 12, 2018) (citing Scholl v. Sagon RV

Supercenter, LLC, 249 F.R.D. 230, 239 (W.D.N.C. 2008)). These factors are

                                          8

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 8 of 18
weighed both quantitatively and qualitatively. Id. A district court “retains

‘substantial discretion’ to decide transfer motions by weighing the various

relevant factors.” Windy City Innovations, LLC, 2016 WL 1048069, at *2

(quoting Datasouth Comput. Corp. v. Three Dimensional Techs., Inc., 719 F.

Supp. 446, 450 (W.D.N.C. 1989)).

            1. Plaintiff’s Initial Choice of Forum

      A plaintiff’s choice of forum is entitled to “great deference.” Sweeney v.

Pa. Nat. Mut. Cas. Ins. Co., No. 1:05CV00931, 2007 WL 496699, at *4

(M.D.N.C. Feb. 13, 2007). That deference is diminished, though, when “(1) the

plaintiff chooses a foreign forum, or (2) the cause of action bears little or no

relation to the chosen forum.” Speed Trac Techs., Inc. v. Estes Express Lines,

Inc., 567 F. Supp. 2d 799, 803 (M.D.N.C. 2008).

      However, “[i]f a transfer would merely shift the inconvenience from the

Defendant to the Plaintiff, or if the equities lean but slightly in favor of the

Defendant after all factors are considered, the Court should not disturb the

Plaintiff’s choice of forum.” Phillips v. S. Gumpert Co., Inc., 627 F. Supp. 725,

727 (W.D.N.C. 1986).

      Here, the School argues that Plaintiff’s choice of forum is “of little

import,” because the Western District of North Carolina “has little connection

with the operative facts of this dispute as none of the parties reside in North

Carolina.” Doc. 22 at 9.

                                        9

     Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 9 of 18
      The undersigned respectfully disagrees. While Plaintiff no longer resides

in the Western District of North Carolina, her claims are significantly related

to this forum; the vast majority of the alleged abuse occurred in this district,

including on the School’s property in Asheville, while Plaintiff was enrolled at

the School and Herrington was employed there. Consequently, this factor

weighs strongly against transfer.

            2. The Residence of the Parties

      None of the parties reside in this district—Plaintiff is alleged to reside

in New Jersey, Herrington is alleged to reside in Texas, and the School (as

Columbia International University) is alleged to be a South Carolina

corporation that relocated from Asheville, North Carolina to Columbia, South

Carolina in approximately 1988.

      This factor weighs in favor of transfer.

            3. The Relative Ease of Access to Proof

      Under this factor, the Court is required “to weigh the convenience to

witnesses and access to proof in litigating in either venue.” Newbauer v.

Jackson Hewitt Tax Serv. Inc., No. 2:18CV679, 2:19CV37, 2:19CV44,

2:19CV49, 2019 WL 1398172, at *12 (E.D. Va. Mar. 28, 2019). “The party

asserting witness inconvenience has the burden to proffer, by affidavit or

otherwise, sufficient details respecting the witnesses and their potential

testimony to enable the court to assess the materiality of evidence and the

                                       10

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 10 of 18
degree of inconvenience.” Koh v. Microtek Int'l, Inc., 250 F. Supp. 2d 627, 636

(E.D. Va. 2003).

      In support of its position, the School has provided an affidavit of Donald

Jones, who has worked at Columbia International University since 1978 and

has served as the Director of Human Resources for both Columbia

International University and the School since 1991. Doc. 18 at 2.

      Mr. Jones’ affidavit states that as part of his regular job duties he has

access to the school’s personnel practices and personnel information, as well as

knowledge of Columbia International University’s “goals, core values, mission,

and philosophies,” and the School’s operation in Asheville. Doc. 18-1 at 2. His

affidavit further states that “several former [School] employees, who will likely

be identified as witnesses in this case, currently live in or around Columbia,

South Carolina.” Id. at 3. Mr. Jones’ affidavit does not provide the names of

any of these potential witnesses or details as to their relationships to the

parties.

      Mr. Jones states that he is only aware of one former School employee

who might be identified as a witness in this case who lives in North Carolina.

Id. Further, according to Mr. Jones’ affidavit, all of the School’s records are

maintained in Columbia, South Carolina. Id.

      Mr. Jones states that he will be listed as a witness in the case, as he is

one of the individuals who maintains custody and control of the School’s

                                       11

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 11 of 18
documents and records. Id. at 4. He will also serve as the School’s corporate

representative and will attend all depositions, all hearings, and the trial. Id.

He states that he cannot easily delegate his job duties and that repeatedly

traveling to North Carolina would adversely affect his job performance as well

as the functioning of human resources at the School. Id. He concludes that

transferring the case to Columbia, South Carolina, would be “much more

convenient and far less burdensome” to Columbia International University,

himself, and “presumably for the other witnesses who reside in South

Carolina.” Id.

      Plaintiff has submitted an affidavit in which she states, on information

and belief, that a former school nurse resides in the Asheville area and will

likely be called as a witness, and that several former students who have agreed

to be called as witnesses still live in North Carolina. Doc. 21 – 1 at 2. She also

states, upon information and belief, that three witnesses currently reside in

Virginia, two reside in Arizona, one resides in Ohio, and one resides in

Pennsylvania. Id.

      From this information, it appears likely that some witnesses would find

litigation in Asheville to be more convenient, while others would find South

Carolina to be a more convenient forum. It is not clear which forum would be

more convenient for the witnesses who live in more distant states like Arizona,

Ohio, Pennsylvania, or Massachusetts.

                                        12

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 12 of 18
      As for records, the School argues that its materials are located in

Columbia, South Carolina, and therefore that Columbia would be a more

appropriate venue. However, practically, modern technology often makes the

production of documents easier across distances. Doc. 21 at 10.

      Therefore, this factor is neutral or slightly favors transfer.

            4. The Availability of Compulsory Process and Cost of Attendance

      As noted above, potential witnesses are located in a variety of places

throughout the region and the country more generally. Without more

information, the Court cannot determine whether it would be more expensive

for those witnesses to attend trial at one location than the other.

      As for compulsory process, Federal Rule of Civil Procedure 45(c)

authorizes the issuance of subpoenas for individuals to attend trials, hearings,

or depositions, “within 100 miles of where the person resides, is employed, or

regularly transacts business.” Fed. R. Civ. P. 45(c). The School argues that its

potential witnesses who live in and around Columbia, South Carolina would

not be subject to subpoena if the proceedings remain in Asheville, while they

could be compelled to attend if venue were transferred to South Carolina. Doc.

18 at 8.

      Plaintiff, though, contends there are “several” witnesses living within

100 miles of Asheville, North Carolina. These persons would be subject to



                                        13

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 13 of 18
subpoena in this district. Plaintiffs’ witnesses living in other states would,

presumably, likely be beyond the subpoena power of either district.

      This factor does not weigh significantly for or against transfer.

            5. Possibility of a View

      Plaintiff alleges that several of the former School buildings where the

events at issue allegedly occurred remain standing and are accessible with the

permission of the current owners. Doc. 21 at 13. Plaintiff contends that it may

be necessary to view these locations to corroborate Plaintiff’s testimony and

demonstrate liability. Id. at 13-14.

      If a view were to be ordered, the Western District of North Carolina

would obviously be more convenient; it is not apparent, on the current record,

however, that a view will be necessary. Therefore, this factor weighs slightly

against transfer.

            6. The Enforceability of a Judgment, if Obtained

      There is no reason to believe that a judgment from either district would

be more or less enforceable. Therefore, this factor does not weigh in favor of

transfer.

            7. The Relative Advantages and Obstacles to a Fair Trial

      The School contends that “obstacles to a fair trial . . . would be less in the

transferee court, for the reasons discussed herein with respect to location of



                                        14

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 14 of 18
witnesses and documents” Doc. 18 at 9, but does not make any additional

specific arguments regarding this factor. As the location of witnesses and

documents have been taken into account in relation to other factors, this factor

does not weigh in favor of transfer.

            8. Other Practical Problems that Make a Trial Easy, Expeditious,
               and Inexpensive

      Herrington contends that this factor weighs in favor of denying the

Motion to Transfer because transfer would require her to retain counsel in

South Carolina after she has already retained counsel in North Carolina. Doc.

30 at 6.

      The School counters that Herrington’s North Carolina counsel could be

temporarily admitted in South Carolina, and that, since North Carolina

substantive law would apply following transfer, her attorneys would not be

required to research unfamiliar state law, and further that courts do not

consider the inconvenience of retaining new counsel when determining a

motion to transfer. Doc. 31 at 9.

      The School has not, though, pointed to specific information that would

indicate conducting a trial in this matter in North Carolina would not be easy,

expeditious, and inexpensive. Therefore, this factor does not weigh in favor of

transfer.




                                       15

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 15 of 18
            9. The Administrative Difficulties of Court Congestion

      The parties have not made any arguments as to this factor.

            10.      The Interest in Having Localized Controversies Settled at
                     Home and the Appropriateness in Having the Trial of a
                     Diversity Case in a Forum that is at Home with the State
                     Law that must Govern the Action

      Plaintiff argues that this factor weighs in favor of maintaining the action

in the present venue. Plaintiff cites North Carolina Senate Bill 199, or the

SAFE Child Act (“the Act”), which alters the statute of limitations regarding

child sex offenses and provides a two-year grace period allowing civil actions

that would otherwise be time-barred to be brought in 2020 and 2021. Doc. 21

at 15. Plaintiff states that the validity of the Act under the North Carolina

Constitution is currently being litigated in the North Carolina state court

system. Id. at 17.

      Plaintiff’s argument that “North Carolina courts have a great interest in

having the constitutionality of The SAFE Child Act litigated and determined

at home, not in the State of South Carolina” is noted, and the undersigned

concludes this factor weighs against transfer.

            11.      The Avoidance of Unnecessary Problems with Conflict of
                     Laws

      While the courts of this district would presumably be more familiar with

North Carolina state law, as no conflict of laws issues have been identified, this

factor does not weigh in favor of transfer.

                                        16

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 16 of 18
   IV.    Conclusion

      As discussed above, it is not readily apparent that the District of South

Carolina would have personal jurisdiction over Herrington, had this litigation

been initiated there.

      Further, having carefully considered the additional relevant factors, the

undersigned finds that while some of those factors favor transfer, others are

neutral or counsel against transfer. On balance, the Court concludes that the

School has not overcome the “strong presumption” that favors Plaintiff’s choice

of forum. Piedmont Hawthorne Aviation, Inc. v. TriTech Env't Health & Safety,

Inc., 402 F. Supp. 2d 609, 616 (M.D.N.C. 2005). In addition, Plaintiff has made

serious allegations about the actions and omissions of Defendants—much of

which is alleged to have occurred in this district, where the School operated at

the time and both Plaintiff and Herrington were located. These circumstances

favor the litigation of this case in the Western District of North Carolina. See

United States v. Microsemi Corp., No. 1:08CV1311 AJT/JFA, 2009 WL 577491,

at *10 (E.D. Va. Mar. 4, 2009) (transferring action that was “centrally rooted”

in other district).




                                       17

    Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 17 of 18
     Accordingly, Defendant Ben Lippen School’s Motion to Transfer Venue

(Doc. 17) is DENIED.

     It is so ordered.

                             Signed: September 15, 2021




                                    18

   Case 1:21-cv-00059-MR-WCM Document 33 Filed 09/15/21 Page 18 of 18
